DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method of mapping and multiplexing first-stage sidelink control information and second-stage sidelink control information, classified in H04L5/00, H04L5/02, H04W72/12.
II. Claims 10-18, drawn to a method of communicating a repetition of sidelink communication using contention-based resources, classified in H04W72/02, H04W74/00, H04W74/08, H04L1/189.
III. Claims 19-30, drawn to a method of mapping a logical resource unit to a physical resource unit using automatic gain control communication, classified in H04W52/52, H04W72/04.
The inventions are independent or distinct, each from the other because:
Inventions I, II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect. The method of mapping and multiplexing first-stage sidelink control information and second-stage sidelink control information includes receiving a configuration associated with mapping communication resources; mapping first communication resources for the sidelink control channel and the sidelink data channel to second communication resources; mapping consecutive symbols of a first stage sidelink control information to a same first frequency range, and mapping consecutive symbols of a second stage sidelink control information to a same second frequency range; multiplexing the first stage sidelink control information and the second stage sidelink control information;
whereas the method of communicating a repetition of sidelink communication using contention-based resources includes receiving signaling that indicates a communication resource pool comprising one or more contention-based communication resources for sidelink communications; selecting, based at least in part on a configuration for transmission priority or for detecting overlapping transmissions, contention-based communication resources; communicating a repetition of a sidelink communication; whereas the method of mapping a logical resource unit to a physical resource unit using automatic gain control communication includes receiving a configuration associated with mapping communication resources; mapping a logical communication resource unit of the first communication resources to a physical communication resource unit of second communication resources, the logical communication resource unit and the physical communication resource unit each comprising a first quantity of resource elements and a second quantity of symbols based at least in part on a type of communication; mapping an automatic gain control communication to a range of frequencies covered in symbols of the second communication resources. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least H04L5/00, H04L5/02, H04W72/12 along with a unique text search. Group II would require a search in at least H04W72/02, H04W74/00, H04W74/08, H04L1/189 along with a unique text search. Group III would require a search in at least H04W52/52, H04W72/04 along with a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU-WEN CHANG/Examiner, Art Unit 2413